IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00073-CV

JEFFREY SCOTT LOCKHART,
                                                           Appellant
v.

DALE PATRICK MCCURLEY
D/B/A MIDLOTHIAN INSURANCE AGENCY,
                                                           Appellees



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 09-C-3400


                          MEMORANDUM OPINION


      Appellant Jeffrey Scott Lockhart has filed a notice that he filed a bankruptcy

proceeding on May 31, 2011. See TEX. R. APP. P. 8.1. Further action in this appeal has

been automatically stayed. See 11 U.S.C. § 362.

      For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on

motion of any party showing that the stay has been lifted or modified and specifying
what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

       The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

       The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.



                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Dismissed
Opinion delivered and filed July 6, 2011
[CV06]




Lockhart v. McCurley                                                             Page 2